725 N.W.2d 669 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Rueben DeJESUS, Defendant-Appellant.
Docket No. 132511. COA No. 272762.
Supreme Court of Michigan.
January 24, 2007.
On order of the Court, the application for leave to appeal the October 24, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that portion of the sentence of the Wayne Circuit Court that ordered defendant to pay attorney fees and we REMAND this case to the trial court for a decision on attorney fees that considers defendant's ability to pay now and in the future. See People v. Dunbar, 264 Mich. App. 240, 690 N.W.2d 476 (2004), lv. den. 473 Mich. 881, 699 N.W.2d 700 (2005). At the trial court's discretion, the decision may be made based on the record without the need for a formal evidentiary hearing. If the court decides to order defendant to pay attorney fees, it shall do so in a separate order. Id. On remand, defendant may file a motion in the trial court to modify the judgment of sentence as to the amount of credit for time served. In all other respects, the application for leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.